900 F.2d 253Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William A. MACGUIRE, Plaintiff-Appellant,v.Alan RASMUSSEN, Defendant-Appellee.
No. 89-7846.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 22, 1990.Rehearing and Rehearing In Banc Denied April 17, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Charlottesville.  James H. Michael, Jr., District Judge.  (C/A No. 88-74-C)
William A. MacGuire, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General of Virginia, Richmond, Va., for appellee.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
William A. MacGuire appeals from the district court's order dismissing MacGuire's suit seeking a declaratory judgment under 28 U.S.C. Sec. 2201(a) and relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  MacGuire v. Rasmussen, CA-88-74-C (E.D.Va. Oct. 12, 1989).  We deny MacGuire's motion for bond and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note, as did the district court, that MacGuire's claims are properly considered under 28 U.S.C. Sec. 2254